Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Kevin M. Dillon, J.), entered May 21, 2004 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner, a for-profit organization, owns real property in the City of Buffalo that it leased to a charter school for an annual rent of $848,000. Petitioner applied to respondent Martin E Kennedy, as Assessor of the City of Buffalo, for, inter alia, a real property tax exemption pursuant to RPTL 420-a on the ground that its lease to the charter school entitled it to a tax exemption. We agree with Supreme Court that the application was properly denied on the ground that a charter school is entitled to a tax exemption to the same extent as public schools and public schools are exempt on real property they own (see Education Law § 2853 [1] [d]; RPTL 408; see generally Board of Educ., Hewlett-Woodmere Union Free School Dist. v Board of Assessors of County of Nassau, 54 AD2d 978 [1976], lv denied 41 NY2d 805 [1977]). Present—Pigott, Jr., P.J., Gorski, Smith, Pine and Lawton, JJ.